


110 HCON 30 IH: Raising awareness and encouraging

U.S. House of Representatives
2007-01-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. CON. RES. 30
		IN THE HOUSE OF REPRESENTATIVES
		
			January 11, 2007
			Mr. Poe (for himself,
			 Mr. Costa,
			 Mr. Chabot,
			 Mr. Ortiz, and
			 Mr. Moore of Kansas) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		CONCURRENT RESOLUTION
		Raising awareness and encouraging
		  prevention of stalking by establishing January 2007 as National Stalking
		  Awareness Month.
	
	
		Whereas an estimated 1,006,970 women and 370,990 men are
			 stalked annually in the United States and, in the majority of such cases, the
			 person is stalked by someone who is not a stranger;
		Whereas 81 percent of women who are stalked by an intimate
			 partner are also physically assaulted by that partner, and 76 percent of women
			 who are killed by an intimate partner were also stalked by that intimate
			 partner;
		Whereas 26 percent of stalking victims lose time from work
			 as a result of their victimization, and 7 percent never return to work;
		Whereas stalking victims are forced to take drastic
			 measures to protect themselves, such as relocating, changing their addresses,
			 changing their identities, changing jobs, and obtaining protection
			 orders;
		Whereas stalking is a crime that cuts across race,
			 culture, gender, age, sexual orientation, physical and mental ability, and
			 economic status;
		Whereas stalking is a crime under Federal law and under
			 the laws of all 50 States and the District of Columbia;
		Whereas rapid advancements in technology have made
			 cyber-surveillance the new frontier in stalking;
		Whereas there are national organizations, local victim
			 service organizations, prosecutors’ offices, and police departments that stand
			 ready to assist stalking victims and who are working diligently to craft
			 competent, thorough, and innovative responses to stalking;
		Whereas there is a need to enhance the criminal justice
			 system’s response to stalking and stalking victims, including aggressive
			 investigation and prosecution; and
		Whereas Congress urges the establishment of January, 2007
			 as National Stalking Awareness Month: Now, therefore, be it
		
	
		That—
			(1)it is the sense of
			 Congress that—
				(A)National Stalking
			 Awareness Month provides an opportunity to educate the people of the United
			 States about stalking;
				(B)all Americans
			 should applaud the efforts of the many victim service providers, police,
			 prosecutors, national and community organizations, and private sector
			 supporters for their efforts in promoting awareness about stalking; and
				(C)policymakers,
			 criminal justice officials, victim service and human service agencies,
			 nonprofits, and others should recognize the need to increase awareness of
			 stalking and availability of services for stalking victims; and
				(2)Congress urges
			 national and community organizations, businesses in the private sector, and the
			 media to promote, through National Stalking Awareness Month, awareness of the
			 crime of stalking.
			
